FILED
                            NOT FOR PUBLICATION                               JUN 17 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50275

               Plaintiff - Appellee,              D.C. No. 2:04-cr-00950-DDP

  v.
                                                  MEMORANDUM*
WILLIAM SLATTERY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       William Slattery appeals from the district court’s judgment and challenges

the revocation of supervised release and the 24-month sentence imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Slattery’s

counsel has filed a brief stating that there are no grounds for relief, along with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided Slattery the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  13-50275